MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00582-CV

Germaine James, Appellant                  Appealed from the County Civil Court
                                           at Law No 2 of Harris County. (Tr. Ct.
v.                                         No. 1048608). Opinion delivered Per
                                           Curiam.
Jose Aguilera, Appellee


TO THE COUNTY CIVIL COURT AT LAW NO 2 OF HARRIS COUNTY,
GREETINGS:

       Before our Court of Appeals on November 25, 2014, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on July 15, 2014. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Germaine James.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, September
3, 2015.